Filed 12/23/22 In re M.M. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


In re M.M., a Person Coming                                     B315802
Under the Juvenile Court Law.                                   (Los Angeles County
                                                                Super. Ct.
                                                                No. 21CCJP03593A)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

JESSICA M.,

         Defendant and Appellant;

JUSTIN M.,

         Defendant and Respondent.
     APPEAL from orders of the Superior Court of Los Angeles
County. Jean M. Nelson, Judge. Affirmed.

     Tracy M. De Soto, under appointment by the Court of
Appeal, for Defendant and Appellant.

     Joseph D. MacKenzie, under appointment by the Court of
Appeal, for Defendant and Respondent.

      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Stephen Watson, Senior Deputy
County Counsel, for Plaintiff and Respondent.

                      _________________________



      After removing three-year-old M.M. (born Mar. 2018) from
the custody of Jessica M. (mother), the juvenile court terminated
jurisdiction after granting Justin M. (father) physical custody of
M.M. and issuing orders allowing mother monitored visitation
and requiring her to complete drug treatment and other
programs. Mother appeals from the order terminating
jurisdiction and the exit orders, arguing that both orders amount
to an abuse of the juvenile court’s discretion. We disagree and
affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
I.    The Inciting Incident
      On July 30, 2021, the Los Angeles County Department of
Children and Family Services (DCFS) received a referral alleging
that mother had jumped out of a moving car and gotten into a car




                                2
driven by a stranger, all while holding M.M. in her arms. The
referrer expressed concern about mother’s sobriety, as mother
had previously said that both she and M.M.’s maternal great-
grandmother, who was driving the car when mother jumped out
of it, used “speed.”
        A police officer who responded to the incident verified the
referrer’s story, adding that mother had also thrown a dog from
the moving car, admitted to using drugs, and made claims about
M.M. having been molested.
        DCFS immediately detained M.M. A medical examination
revealed that she had minor injuries on one knee.
        Meanwhile, mother was placed on an involuntary
psychiatric hold pursuant to section 5150 of the Welfare and
Institutions Code.1 The records of her stay indicate that although
mother denied using drugs, she was likely high on both
methamphetamine and marijuana when she was admitted. The
reviewing psychiatrist quickly released mother, but opined that
“she [was] not safe to take care of her child or have custody of her
child.” He recommended that mother start medication to treat
depression and anxiety, and that she enroll in psychiatric
counseling and substance abuse services.
        The maternal great-grandmother confirmed that mother
had leapt from the car while holding M.M. She said that she had
offered to drive mother and M.M. around in an attempt to calm
mother, who demanded to leave their house after receiving a
distressing tarot reading from a local psychic. Maternal great-
grandmother denied that she used or provided mother with
drugs.

1
      All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.




                                 3
       Mother denied abusing or neglecting M.M., instead
insisting that she leapt from the car to try to protect M.M. from
the danger predicted by the psychic’s tarot cards. She admitted
that she “smoke[d] ‘weed,’” but denied having mental health or
substance abuse issues and said that any erratic behavior must
have been caused by someone else lacing her marijuana with a
different drug. Mother later agreed to, but failed to show for, an
on-demand drug test.
II.    DCFS Releases M.M. to Father
       Father, who lived in northern California, told DCFS that he
was shocked by mother’s behavior. Although mother once told
father that she had used methamphetamine with maternal great-
grandmother, he had never seen her use drugs or witnessed any
behavior that could indicate mental health issues, and he had
believed that she was a fit parent. Father expressed immediate
interest in reclaiming custody of M.M., agreed to undergo a home
assessment, and arranged to make the seven-hour drive to pick
her up.
       When father arrived, he requested that DCFS release M.M.
to him. He submitted an on-demand drug test, which confirmed
that father was not using illegal drugs.2
III. Dependency Petition and Release to Father
       On August 3, 2021, DCFS filed a section 300 petition
alleging that mother’s conduct placed M.M. at substantial risk of
harm. The petition alleged three counts against mother under
subdivision (b)(1) of section 300: Count b-1 alleged that mother,
while using illicit substances and experiencing paranoid
delusions, endangered M.M.’s health and safety by jumping from

2
       Father tested positive for cannabis because he used a CBD
oil tincture for pain relief.




                                4
a moving car with the child in her arms; count b-2 alleged that
mother’s current abuse of amphetamine, methamphetamine, and
marijuana seriously impaired her ability to care for M.M.; and
count b-3 alleged that mother’s mental health issues, coupled
with her refusal to obtain mental health treatment, rendered her
unable to provide regular care for M.M.
       At subsequent detention hearings, the juvenile court
released M.M. to father for temporary detention and granted
mother regular monitored visitation. DCFS was ordered to
provide mother with available resources to help facilitate
visitation, since M.M. had moved to reside in another county.
IV. Jurisdiction Report
       On September 15, 2021, DCFS reported that M.M. was
living with father in Mono County. She appeared to be thriving,
and there were no outstanding safety concerns. Father confirmed
that he wanted full custody of M.M., and that her paternal
grandparents were available to help him raise her.
       DCFS interviewed M.M. about the inciting incident, and
she said that her maternal great-grandmother “hit [mother]
before, we got out of car. I, I, I me, no pants on. . . . I not having
diapers on, just a tee shirt, and I was not in my car seat. I
trouble.”
       Mother was visiting M.M. via video calls every other day,
and said that she wanted to reunify with her. She reluctantly
admitted that her behavior on the day of the incident was
“wrong,” but again tried to justify herself by saying that she had
just gotten off the phone with a psychic who was telling her
“crazy things.” Mother insisted that “the car was not moving that
fast” when she jumped out, and that she immediately “got into
another car.”




                                  5
      Mother said that she had “smoke[d] some weed,” and
admitted for the first time to having “a small trace of
amphetamine,” but maintained that she was mostly “just freaked
out by what the psychic had said.” She denied any intentional
methamphetamine use, claiming that she didn’t remember
admitting that she used methamphetamine during her section
5150 hold. She also denied any history of mental health issues,
and blamed her current problems on stress, particularly between
her and father.
V.    Jurisdiction and Adjudication
      On October 4, 2021, the juvenile court held a joint
jurisdiction and adjudication hearing. After entertaining
argument on the question of jurisdiction, the court sustained
counts b-1 and b-2 of the section 300 petition, as amended at the
hearing.3
      The juvenile court then removed M.M. from mother’s
custody, placed her with father, and granted mother regular
supervised visitation. The court advised mother that visits would
be cancelled if she showed up under the influence of drugs or
alcohol. The court then ordered the preparation of a custody
order to reflect these changes.
      On October 12, 2021, the juvenile court received the
custody order and terminated jurisdiction over M.M. The court
attached a form to the order entitled “Reasons For No Or
Supervised Visitation—Juvenile,” specifying that mother’s visits


3
      Count b-2 originally included an allegation that father
knew or reasonably should have known about mother’s substance
abuse, and failed to protect M.M. by allowing mother unfettered
access to her. The juvenile court later struck this language from
the petition.




                                6
would be supervised because mother had not completed or made
substantial progress towards relevant rehabilitative services.
(Capitalization and bolding omitted.) Specifically, the court
ordered mother to complete a six-month long “full drug/alcohol
program,” submit to biweekly drug testing, complete an age-
appropriate parenting class, undergo psychiatric evaluation, and
participate in individual counseling “to address mental health
issues, child protection, and the substance abuse.”
       The following week, the juvenile court entered the custody
and visitation order and terminated its jurisdiction.
       Mother timely appealed.
                           DISCUSSION
       Mother presents two basic arguments on appeal: (1) she
contends that the juvenile court abused its discretion in
terminating jurisdiction without affording mother an adequate
opportunity to reunify with M.M.; and (2) she argues that the exit
orders requiring mother to complete certain programs “unduly
interfere[s]” with the family court’s authority to modify custody
or visitation rights going forward. We address each of these in
turn.
I.     Termination of Dependency Jurisdiction
       A.    Relevant law and standard of review
       Section 361.2, subdivision (b)(1), states that if the juvenile
court places a child with a parent with whom the child was not
residing at the time that the events or conditions arose that
brought the child within the provisions of section 300, the court
can terminate jurisdiction over the child. (§ 361.2, subd. (b)(l).)
In considering that option, the juvenile court’s primary focus is
the best interests of the child. (In re John W. (1996)
41 Cal.App.4th 961, 965.) “When a juvenile court terminates its




                                 7
jurisdiction over a dependent child, it is empowered to make ‘exit
orders’ regarding custody and visitation.” (In re T.H. (2010)
190 Cal.App.4th 1119, 1122; see also §§ 364, subd. (c), 362.4.)
       We review the order terminating jurisdiction either for an
abuse of discretion (In re Holly H. (2002) 104 Cal.App.4th 1324,
1327) or for substantial evidence (In re Aurora P. (2015) 241
Cal.App.4th 1142, 1156). Accordingly, we will not disturb the
juvenile court’s decision unless “‘“the trial court has exceeded the
limits of legal discretion by making an arbitrary, capricious, or
patently absurd determination [citation].”’” (In re Stephanie M.
(1994) 7 Cal.4th 295, 318.) Where substantial evidence supports
the trial court’s order, there is no abuse of discretion. (In re
Daniel C.H. (1990) 220 Cal.App.3d 814, 839.)
       B.    Analysis
       After the juvenile court placed M.M. with her father, a
nonoffending parent, it was fully authorized to terminate
jurisdiction if termination would be in the best interests of the
child. Here, the record provided every indication that M.M. was
happy and thriving under father’s care, and there were no
outstanding safety concerns requiring the juvenile court’s
ongoing supervision of that placement.4 Therefore, the juvenile
court did not abuse its discretion in terminating jurisdiction.

4
      Mother argues that her counsel raised concerns about
“allegations of a car accident, where [father] fled the scene.”
M.M.’s maternal great-grandmother claimed that father had fled
the scene of a car accident to avoid being charged with driving
under the influence; however, DCFS’s investigations concluded
that her allegations were unsubstantiated. The juvenile court
could reasonably have concluded that the evidence simply did not
support mother’s conclusion that father posed any safety risk to
M.M.




                                 8
       Mother’s three arguments against our conclusion are
unavailing. First, mother argues that the juvenile court’s
termination of jurisdiction deprived her of an opportunity to
reunify with M.M. and regain custody. However, if a child is
already placed in the custody of a parent, the juvenile court “is
not concerned with reunification” (In re Pedro Z. (2010) 190
Cal.App.4th 12, 20), as the goal of dependency proceedings “is to
reunify the child with a parent.” (In re Adrianna P. (2008) 166
Cal.App.4th 44, 59, italics added.) Instead, the court must
determine “whether . . . dependency [jurisdiction] should be
terminated or whether further supervision is necessary.” (In re
Joel T. (1999) 70 Cal.App.4th 263, 267.) “When deciding whether
to terminate jurisdiction, the court must determine whether
there is a need for continued supervision, not whether the
conditions that justified taking jurisdiction in the first place still
exist.” (In re Janee W. (2006) 140 Cal.App.4th 1444, 1451.) In
this case, the juvenile court appropriately determined that its
supervision was no longer necessary, and it was therefore
justified in terminating jurisdiction.
       Second, mother argues that terminating jurisdiction was
not in M.M.’s best interest, because it severed the child’s loving
and positive relationship with mother.5 The premise of mother’s


5
      Mother’s rosy characterization of her relationship with
M.M. is also problematic, in that it ignores how seriously her
untreated substance abuse and paranoid delusions endangered
M.M.’s health and safety. While mother’s relationship with M.M.
undoubtedly had positive aspects, the juvenile court could
reasonably have concluded that mother’s consistent minimization
of her behavior rendered her more of a detrimental presence in
M.M.’s life than a beneficial one. (In re Gabriel K. (2012) 203




                                  9
argument is hollow, as the juvenile court did not sever M.M.’s
relationship with her mother. On the contrary, its exit order
explicitly maintained regular monitored visitation between
mother and M.M. and ordered DCFS to provide mother with
available resources to support visitation.
       Lastly, mother claims that even if the juvenile court was
authorized to terminate jurisdiction, its decision to
simultaneously place conditions on mother’s visitation rights
rendered its termination order an abuse of discretion. Again, she
is incorrect; the juvenile court has ample authority to impose
limitations on an offending parent’s contact with a dependent
child before terminating jurisdiction. (In re Destiny D. (2017) 15
Cal.App.5th 197, 208; see also In re Chantal S. (1996) 13 Cal.4th
196, 204 [“[t]he juvenile court’s determination, that continuation
of dependency jurisdiction was at that time unnecessary for
[minor’s] protection, was in turn [properly] premised on the
existence of the court’s custody and visitation order”].)
II.    Exit Orders
       A.     Relevant law
       As noted above, a juvenile court may make “‘exit orders’
regarding custody and visitation” when terminating jurisdiction
over a dependent child. (In re T.H., supra, 190 Cal.App.4th at
p. 1122.) “‘The juvenile court has broad discretion to determine
what would best serve and protect the child’s interest and to
fashion . . . order[s] in accordance with this discretion.’” (In re
Corrine W. (2009) 45 Cal.4th 522, 532.)
       Exit orders “become part of any family court proceeding
concerning the same child and will remain in effect until they are

Cal.App.4th 188, 197 [“One cannot correct a problem one fails to
acknowledge”].)




                                10
terminated or modified by the family court. [Citation.]” (In re
T.H., supra, 190 Cal.App.4th at p. 1123.) The family court may
change the juvenile court’s exit orders if (1) “there has been a
significant change of circumstances,” and (2) “modification . . . is
in the best interests of the child.” (§§ 302, subd. (d), 362.4, subd.
(b); Heidi S. v. David H. (2016) 1 Cal.App.5th 1150, 1165.)
       Although the juvenile court enjoys broad discretion in
fashioning exit orders regarding custody and visitation, its
discretion has limits. An exit order cannot restrict the family
court’s power to modify the exit order’s custody or visitation
provisions if the statutory prerequisites for such a modification
have been met (namely, if the modification is shown in the best
interests of the child based on changed circumstances). (In re
Cole Y. (2015) 233 Cal.App.4th 1444, 1455–1457.) Thus, an exit
order is invalid if it restricts a family court’s power to modify
visitation unless and until a parent completes certain programs
and obtains counseling. (Id. at pp. 1451, 1456–1457.)
       B.    Analysis
       Mother argues that the juvenile court’s error impermissibly
restricts the family court’s authority to modify her visitation
rights. She claims that the exit order as written by the juvenile
court “set[s] the conditions under which supervision” of mother’s
visits with M.M. may be lifted, essentially mandating that
mother’s visits remain monitored until “the successful completion
of a substance abuse program, followed by six-months of
aftercare.” We disagree.
       The juvenile court’s exit order granted physical custody of
M.M. to father, provided that mother have regular visitation with
M.M., and required that mother’s visits be monitored until
further order of the family court. It then explained why mother’s




                                 11
visits were to be supervised, stating that mother had not made
progress towards eliminating the issues that originally brought
M.M. within the juvenile court’s jurisdiction. It listed the
programs that the juvenile court had ordered mother to complete,
including a drug program to address mother’s substance abuse,
psychiatric treatment to address the paranoid and erratic
behavior caused by her substance abuse, and parenting classes to
address her inappropriate and nonprotective behavior with M.M.
         Critically, the exit order did not include mandatory
language purporting to limit the family court’s statutory
authority to modify the custody and visitation orders going
forward. (Compare with In re Cole Y., supra, 233 Cal.App.4th at
pp. 1451, 1456 [juvenile court exceeded its authority by issuing
an exit order stating that “‘[i]n order to modify the court’s orders,
. . . [the offending parent would] have to complete . . . a full drug
program with weekly testing, a parenting program and
individual counseling’”].)
         The exit order does not require the family court to ensure
that mother has completed all ordered programs before
liberalizing visitation. On the contrary, it expressly stated that
the conditions it placed on mother’s visitation rights would
persist until the exit order was superseded by a subsequent
family court order. Nothing in the language of the juvenile
court’s exit order prevents mother from going to the family court
and requesting any desired modifications.
         In sum, the juvenile court’s exit order simply “does not tell
the family court what to do.” (In re D.B. (2020) 48 Cal.App.5th
613, 627.) Accordingly, the order remains within the juvenile
court’s considerable discretion.




                                 12
                        DISPOSITION
     The orders are affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                     _____________________, J.
                                     ASHMANN-GERST

We concur:


_________________________, P. J.
LUI


_________________________, J.
CHAVEZ




                                13